Citation Nr: 1415581	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned in March 2012; a copy of that transcript is of record.  At the hearing, the Veteran submitted additional evidence and a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas (work, family relations, judgment, thinking, and mood) due to the following symptoms:  depressed mood, anxiety, chronic sleep impairment, panic attacks more than once a week, impairment of memory, difficulty in establishing and maintaining effective work and social relationships, guilt, sense of foreshortened future, exaggerated startle response, problems with concentration, flashbacks, intrusive thoughts, nightmares, irritability, isolation, anger, sadness, avoidance, loss of interest, and suicidal ideations.  A VA and private examiner described the Veteran's PTSD symptoms as severe and assigned GAF scores of 41 and 45.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, VA treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in March 2010.  The Board finds that the VA examination report is adequate for rating purposes because the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate his claim for an increased rating, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the current severity of his PTSD, including such symptoms as irritability, nervousness, memory problems, and suicidal ideation.  The Veteran also testified to the effect of his service-connected disability on his employment performance in that he forgets important tasks such as covering the load.  Thus, no prejudicial error is shown by the record. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Background

The Veteran was afforded a VA examination in March 2010.  The Veteran reported difficulty trusting people, guilt, sense of a limited future, intense physical reactions, inability to remember important aspects, being easily startled, difficulty with memory, difficulty concentrating, flashbacks, intrusive thoughts, and problems sleeping due to nightmares.  The Veteran reported that his symptoms were constant.  The Veteran also reported that his symptoms affected his daily functioning, which resulted in him suffering from irritability, isolation from others, and angry outbursts.  He also reported trouble sleeping for over 40 years.  The Veteran reported that after service he worked in the oil fields for 27 years and that his relationship with his supervisor and co-workers was fair.  The Veteran also reported that he worked in construction for ten years and the relationship with his supervisor and co-workers was poor.  The Veteran also reported working as a truck driver for two years and that the relationship with his supervisor and co-coworkers was fair.  The Veteran reported that the relationship with his wife of 40 years was "pretty good".  He also reported that the relationship with his five children was "okay".  The Veteran also reported that he was irritable with a quick temper, had constant road rage, and hated to be around people.  The Veteran reported that in his current employment his relationship with his supervisor and co-workers was fairly good and that he had not lost any time from work.  

On mental status examination the Veteran's orientation was within normal limits and his appearance, personal hygiene, and behavior were appropriate.  His affect and mood were normal and his communication and speech were within normal limits.  Panic attacks and suspiciousness were absent.  There was no history of delusions, no report of hallucinations, and obsessional rituals were absent.  The Veteran's thought process was appropriate and he was able to understand directions.  The Veteran's judgment was not impaired and his abstract thinking was normal.  The Veteran's memory was within normal limits and he denied suicidal and homicidal ideation.  The examiner diagnosed PTSD and assigned a GAF score of 41.  The examiner concluded that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included him having difficulty concentrating and getting along with people.  The examiner also noted that the Veteran occasionally had some interference in performing activities of daily living due to some difficulty coping with memories and dreams.  The examiner concluded that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.  

In his May 2010 notice of disagreement, the Veteran asserted that his symptoms and GAF score of 41 warranted a higher rating of 70 percent.  Additionally, on his September 2010 VA Form 9 the Veteran reported that after service he was let go from jobs because he could not get along with his co-workers and supervisors.  He reported that he has to work alone most of the time and have as little contact as possible with co-workers and customers due to his temper and not wanting to be around other people.  The Veteran also reported that he has problems with his memory and concentration.  He reported that he has trouble finishing tasks and meeting schedules due to his mind wandering because of his PTSD.  The Veteran also reported trouble sleeping and that he has panic attacks several times a week and just has "to get away from everyone." 

A February 2012 private treatment record shows that the Veteran reported sleep problems due to disturbing dreams or flashbacks of being attacked.  He reported that his mind wanders and he will frequently lose his concentration.  The Veteran reported problems with memory and thinking clearly.  The Veteran also reported some suicidal ideation, but denied current suicidal intent.  The Veteran reported that he was restless and his temper and irritability were out of proportion to whatever may stimulate him.  He reported that he worries about everything and when he is frustrated he will yell and curse.  He reported that he is angry and grouchy and has frequent disagreements with his family.  The Veteran reported that the first year after leaving the military he had six or seven jobs.  The Veteran reported that he was depressed all of the time and easily irritated.  He also reported that he was anxious a lot of the time, as well as angry and sad all of the time.  

The examiner noted that the Veteran's remote memory was still well intact but that the Veteran reported that his recent memory was not good.  The Veteran reported problems finishing chores and remembering people's names.  He reported that he had lost control of his emotions in the past but that he can still have meltdowns.  The Veteran reported that when driving he will on occasion become disoriented and not know where he was or where he was going.  He reported that when visiting with people, especially those that he does not know well, his thoughts become disorganized and he will forget what he is going to say next and lose his train of thought.  The Veteran also reported that he has frequent flashbacks and chronic sleep problems.  He also reported that he stays away from people as much as he can and that he has been chronically depressed for a protracted period of time.  

In summary, the examiner noted the results of several psychological tests showed that the Veteran suffered from the vicissitudes of PTSD wherein he reported that during the prior month he tried not to think about the awful things from Vietnam.  He reported that he has been less interested in hobbies or friends and that he had felt cut off from people.  He reported that he had noticed that he did not have strong feelings about things and that he felt that his life would be shortened or that he would die sooner than others.  Further, he reported that during the prior month he had trouble sleeping, had been moody or angry for no reason, and had difficulty paying attention.  He reported that he had been nervous or jumpy and that he would jump if he heard a loud noise or saw something out of the corner of his eyes.  He also indicated during the prior month these problems had upset him a lot and created problems within his home and within the workplace.  

Additionally, psychological testing revealed the Veteran had a negative outlook on his life, attitude problems, problems with relatives, feelings of depression, trouble concentrating, nightmares, and anxiety.  The Veteran also had problems with his temper, thoughts of suicide, anxiety or panic, and memory.  The Veteran also had insomnia, diminished ability to think and concentrate and recurrent thoughts of death.  The Veteran reported that people at work despised him and his family treated him "like dirt".  The Veteran also reported that his married life was "ok".  The Veteran was also noted as depressed, agitated, anxious, and guilty.  He was fearful, easily frightened, apprehensive, impatient, irritable and angry.  The Veteran also reported that his judgment was not as good as it was in the past.  

At the March 2012 Board hearing the Veteran testified that he was irritable, nervous, loses his sense of direction, and cannot remember what he was doing.  The Veteran reported that he was a truck driver and that his PTSD caused him to become irritable and nervous in traffic.  He reported that he worked for a company that was very supportive of his problems.  The Veteran reported that he had to write down where he was going or he would forget.  The Veteran also reported that he often forgets to cover loads, uncover loads, and unbolt the gates while at work. The Veteran reported that he called into work a couple of times a month, usually sometimes more, due to his PTSD.  The Veteran reported that his PTSD caused him to be irritable with his family and that his grandkids got on his nerves.  The Veteran also reported that his grandchildren understood his problem because their mother helps him often.  The Veteran also reported that he had panic attacks due to flashbacks once or twice a week.  The Veteran reported that he would forget what he was doing from one room to the next.  The Veteran also reported that he thought of suicide three or four times a year and thought of driving off of a dam.  The Veteran reported that he used to go fishing with the boys a lot and do a lot of woodwork but he no longer had the interest or motivation.  The Veteran also reported that he had been married to his wife for 42 years and their relationship was "ok".  He also reported that he had a pretty good relationship with his oldest son and youngest daughter.  

Analysis

Resolving all reasonable doubt in the Veteran's favor, the Board finds that for all periods under consideration the Veteran's symptoms warrant a 70 percent rating.  

As outlined above, the Veteran's PTSD results in occupational and social impairment due to the following symptoms:  depressed mood; anxiety; chronic sleep impairment; panic attacks more than once a week; impairment of memory; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; guilt; sense of foreshortened future; exaggerated startle response; problems with concentration; flashbacks; intrusive thoughts; nightmares; irritability; isolation; anger; sadness; avoidance; and loss of interest.  The Board finds that the level of impairment caused by the above symptomatology during the entire appeal period more nearly approximates the frequency and severity contemplated in the criteria for a 70 percent rating.  See Mauerhan v. Principe, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  The Board finds it significant that the Veteran has suicidal ideations.  The Veteran was very emotional at his Board hearing.  The evidence shows that the Veteran has occupational and social impairment in most areas (work, family relations, judgment, thinking, and mood).  The March 2010 VA examiner described the Veteran's PTSD symptoms as severe and assigned a GAF score of 41.  The February 2012 private examiner described the Veteran's PTSD symptoms as severe and assigned a GAF score of 45.  Thus, the Veteran is entitled to a 70 percent rating.  

The Board, however, finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that the Veteran maintains a long term relationship with his wife and a relationship with his children.  Additionally, although he initially had difficulty after service, the Veteran has reported over a 30 year history of employment.  His symptoms are not similar to symptoms that are demonstrative of total impairment in functioning such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  The evidence reveals the Veteran was noted as oriented with appropriate behavior, appearance, and hygiene.  Additionally, the Veteran denied suspiciousness, delusions, obsessional rituals, hallucinations, and homicidal ideations.  While the Veteran has occasional suicidal ideations, he is not in persistent danger of hurting himself.  Again, the Board notes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board determines that based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent schedular rating.

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected PTSD.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 70 percent for PTSD for the entire appeal period is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


